DETAILED ACTION
EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Fainberg on 04/17/2022. Claims 7 and 18 have been amended, claim 19 has been canceled, and claim 25 has been newly added.

Please amend Claim 7 as follows:
A display panel, comprising a base substrate and a plurality of pixel compensation circuits, wherein: 
each of the plurality of pixel compensation circuits comprises:
a light emitting component;
a drive circuit configured to generate a drive current input to a first electrode of the light emitting component; and
a light emission control circuit configured to provide a first power signal to a second electrode of the light emitting component in response to a first light emission control signal, and to provide a second power signal to the second electrode of the light emitting component in response to a second light emission control signal, wherein the first power signal and the second power signal have opposite levels;
the base substrate comprises: 
a display area and a non-display area surrounding the display area; and
drive circuits and light emitting components in the pixel compensation circuits are in the display area of the base substrate;
wherein the display area comprises a plurality of sub-display areas, and all the light emitting components in each sub-display area are coupled to the same light emission control circuit, and the sub-display areas one-to-one correspond to the light emission control circuits, and the light emission control circuits are in the corresponding sub-display areas respectively on the base substrate






wherein the drive circuit comprises a plurality of drive transistors, third transistors, fourth transistors, first capacitors, and second capacitors;
wherein the light emission control circuit is further configured to provide a driving method, wherein in one frame time, the method comprises:
in a non-light emitting period, providing, by at least part of light emission control circuits, first power signals to second electrode of light emitting components in response to first light emission control signals; and
in a reset period, all third transistors are turned on simultaneously in response to signals of scanning signal terminals, to provide reference voltage signals of data signal terminals to gates of drive transistors, and all fourth transistors are turned on simultaneously in response to signals of reset signal terminals, to provide signals of initialization signal terminals to the first electrodes of the light emitting components;
in a threshold compensation period, all the third transistors are turned on simultaneously in response to the signals of the scanning signal terminals, to provide the reference voltage signals of the data signal terminals to the gates of the drive transistors, and all the drive transistors are turned on simultaneously to write threshold voltages of the drive transistors into second electrodes of the drive transistors; and
in a data writing period, the third transistors are turned on row by row in response to the signals of the scanning signal terminals, to provide data signals of the data signal terminals to the gates of the drive transistors, and to write voltages of the data signals into the second electrodes of the drive transistors through first capacitors and second capacitors.

Please amend Claim 18 as follows:
A driving method of the display panel according to claim 7, wherein in one frame time, the method comprises:

in a light emitting period, providing, by at least part of the light emission control circuits, second power signals to the second electrodes of the light emitting components in response to second light emission control signals, and generating, by the drive circuits, drive currents input to first electrodes of the light emitting components to drive the light emitting components to emit light.

Please amend Claim 19 as follows:
	Claim 19 (Canceled)

Please amend Claim 20 as follows:
The display panel according to claim 7, wherein the drive circuit and the light emitting component are in the display area of the display panel. 

Please amend Claim 25 as follows:
The display panel of claim 7, wherein
a gate of the drive transistor is coupled to a first terminal of the first capacitor, a first electrode of the drive transistor is configured to receive the first power signal, and a second electrode of the drive transistor is coupled to the first electrode of the light emitting component;
a gate of the third transistor is coupled to a scanning signal terminal, a first electrode of the third transistor is coupled to a data signal terminal, and a second electrode of the third transistor is coupled to the gate of the drive transistor;
a gate of the fourth transistor is coupled to a reset signal terminal, a first electrode of the fourth transistor is coupled to an initialization signal terminal, and a second electrode of the fourth transistor is coupled to the first electrode of the light emitting component;
a second terminal of the first capacitor is coupled to the first electrode of the light emitting component; and
a first terminal of the second capacitor is configured to receive the first power signal, and a second terminal of the second capacitor is coupled to the first electrode of the light emitting component.


Allowable Subject Matter
2.	Claims 7, 9, 12-18, 20-23 and 25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record alone, or in combination, fails to teach, disclose or render obvious, “A display panel, comprising a base substrate and a plurality of pixel compensation circuits, wherein: 
each of the plurality of pixel compensation circuits comprises:
a light emitting component;
a drive circuit configured to generate a drive current input to a first electrode of the light emitting component; and
a light emission control circuit configured to provide a first power signal to a second electrode of the light emitting component in response to a first light emission control signal, and to provide a second power signal to the second electrode of the light emitting component in response to a second light emission control signal, wherein the first power signal and the second power signal have opposite levels;
the base substrate comprises: 
a display area and a non-display area surrounding the display area; and
drive circuits and light emitting components in the pixel compensation circuits are in the display area of the base substrate;
wherein the display area comprises a plurality of sub-display areas, and all the light emitting components in each sub-display area are coupled to the same light emission control circuit, and the sub-display areas one-to-one correspond to the light emission control circuits, and the light emission control circuits are in the corresponding sub-display areas respectively on the base substrate, wherein the drive circuit comprises a plurality of drive transistors, third transistors, fourth transistors, first capacitors, and second capacitors;
wherein the light emission control circuit is further configured to provide a driving method, wherein in one frame time, the method comprises:
in a non-light emitting period, providing, by at least part of light emission control circuits, first power signals to second electrode of light emitting components in response to first light emission control signals; and
in a reset period, all third transistors are turned on simultaneously in response to signals of scanning signal terminals, to provide reference voltage signals of data signal terminals to gates of drive transistors, and all fourth transistors are turned on simultaneously in response to signals of reset signal terminals, to provide signals of initialization signal terminals to the first electrodes of the light emitting components;
in a threshold compensation period, all the third transistors are turned on simultaneously in response to the signals of the scanning signal terminals, to provide the reference voltage signals of the data signal terminals to the gates of the drive transistors, and all the drive transistors are turned on simultaneously to write threshold voltages of the drive transistors into second electrodes of the drive transistors; and
in a data writing period, the third transistors are turned on row by row in response to the signals of the scanning signal terminals, to provide data signals of the data signal terminals to the gates of the drive transistors, and to write voltages of the data signals into the second electrodes of the drive transistors through first capacitors and second capacitors” in combination with the other claimed limitations set forth in claim 7.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMEN W BOGALE whose telephone number is (571)270-1579. The examiner can normally be reached M-F 10:AM-6:PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571)272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMEN W BOGALE/Examiner, Art Unit 2628         

/NITIN PATEL/Supervisory Patent Examiner, Art Unit 2628